Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 8 is allowed because the prior art of record, specifically Inoue (US 2011/0311216) teaches a receiving terminal station device(104 of fig. 2) of an optical transmission system including an optical add-drop multiplexer(104-1 of fig. 2) that receives a first wavelength multiplexed signal including a first optical signal(202 of fig. 2) and a first dummy light(211 of fig. 2) from a first terminal station(101 of fig. 2) and a second wavelength multiplexed signal including a second optical signal(202 of fig. 2) and a second dummy light(211 of fig. 2) from a second terminal station(102 of fig. 2)(See Paragraph 26, fig. 2).
Inoue (US 2011/0311216) does not teaches the receiving terminal station device comprising: a demultiplexer configured to demultiplex an output light transmitted from the optical add- drop multiplexer, the output light includes the first optical signal, at least a part of the first dummy light, the second optical signal, and at least a part of the second dummy light; and a receiver configured to receive the first optical signal and the second optical signal demultiplexed from the output light, wherein a wavelength arrangement of the first dummy light is different form a wavelength arrangement of the second dummy light, and a light spectrum width of the first dummy light is different form a light spectrum width of the second dummy light.  
Nashimoto et al.(US 2012/0243879) teaches the receiving terminal station device comprising: a demultiplexer configured to demultiplex an output light transmitted from the optical add- drop multiplexer(See Paragraph 60, fig. 2,3 i.e. the receiving terminal station device(230 of fig. 2) comprising: a demultiplexer(233,235 of fig. 2) configured to demultiplex an output light(310,350) transmitted from the optical add- drop multiplexer(231 of fig. 2)), the output light includes the first optical signal, at least a part of the first dummy light, the second optical signal, and at least a part of the second dummy light(See Paragraph 82,85, fig. 3 i.e. the output light includes the first optical signal(311), at least a part of the first dummy light(312,313), the second optical signal(351), and at least a part of the second dummy light(352,353)); and a receiver configured to receive the first optical signal and the second optical signal demultiplexed from the output light(See Paragraph 65,84, fig. 3 i.e. a receiver which is a multiplexer(234) configured to receive the first optical signal(311) and the second optical signal(351) demultiplexed from the output light).
Grand et al.(US 2005/0152693) further teaches DWDM transmission network can be injected with a first dummy signal that has a different wavelength than a second dummy signal (See Paragraph 27). 
However, the prior art of record fails to teach a receiving terminal station device of an optical transmission system including an optical add-drop multiplexer that receives a first wavelength multiplexed signal including a first optical signal and a first dummy light from a first terminal station and a second wavelength multiplexed signal including a second optical signal and a second dummy light from a second terminal station, the receiving terminal station device comprising: ….wherein a wavelength arrangement of the first dummy light is different form a wavelength arrangement of the second dummy light, and a light spectrum width of the first dummy light is different form a light spectrum width of the second dummy light.  
Claim 13 is allowed because the prior art of record, specifically Inoue (US 2011/0311216) teaches a receiving method for a receiving terminal station device (104 of fig. 2)  of an optical transmission system including an optical add-drop multiplexer (104-1 of fig. 2)  that receives a first wavelength multiplexed signal including a first optical signal (202 of fig. 2)  and a first dummy light (211 of fig. 2)  from a first terminal station (101 of fig. 2)  and a second wavelength multiplexed signal including a second optical signal (202 of fig. 2)  and a second dummy light (211 of fig. 2)  from a second terminal station (102 of fig. 2) (See Paragraph 26, fig. 2).
Inoue (US 2011/0311216) does not teaches the  receiving method comprising: demultiplexing an output light transmitted from the optical add-drop multiplexer, the output light includes the first optical signal, at least a part of the first dummy light, the second optical signal, and at least a part of the second dummy light; and receiving the first optical signal and the second optical signal demultiplexed from the output light, wherein a wavelength arrangement of the first dummy light is different form a wavelength arrangement of the second dummy light, and a light spectrum width of the first dummy light is different form a light spectrum width of the second dummy light.  
Nashimoto et al.(US 2012/0243879) teaches the receiving terminal station device comprising: demultiplexing an output light transmitted from the optical add-drop multiplexer (See Paragraph 60, fig. 2,3 i.e. the receiving terminal station device(230 of fig. 2) comprising: a demultiplexer(233,235 of fig. 2) for demultiplexing an output light(310,350) transmitted from the optical add- drop multiplexer(231 of fig. 2)), the output light includes the first optical signal, at least a part of the first dummy light, the second optical signal, and at least a part of the second dummy light(See Paragraph 82,85, fig. 3 i.e. the output light includes the first optical signal(311), at least a part of the first dummy light(312,313), the second optical signal(351), and at least a part of the second dummy light(352,353)); and receiving the first optical signal and the second optical signal demultiplexed from the output light (See Paragraph 65,84, fig. 3 i.e. a receiver which is a multiplexer(234) for  receiving the first optical signal(311) and the second optical signal(351) demultiplexed from the output light).
Grand et al.(US 2005/0152693) further teaches DWDM transmission network can be injected with a first dummy signal that has a different wavelength than a second dummy signal (See Paragraph 27). 
However, the prior art of record fails to teach receiving method for a receiving terminal station device of an optical transmission system including an optical add-drop multiplexer that receives a first wavelength multiplexed signal including a first optical signal and a first dummy light from a first terminal station and a second wavelength multiplexed signal including a second optical signal and a second dummy light from a second terminal station, the receiving method comprising:…wherein a wavelength arrangement of the first dummy light is different form a wavelength arrangement of the second dummy light, and a light spectrum width of the first dummy light is different form a light spectrum width of the second dummy light.
	Claim 14 is allowed because the prior art of record, specifically Inoue (US 2011/0311216) teaches an optical transmission system comprising: a first terminal station(101 of fig. 2); a second terminal station(102 of fig. 2); an optical add-drop multiplexer(103 of fig. 2); and a receiving terminal station(104 of fig. 2)(See Paragraph 24, fig. 2), wherein the optical add-drop multiplexer(103 of fig. 2) receives a first wavelength multiplexed signal(201 of fig. 2) including a first optical signal(202 of fig. 2) and a first dummy light(211 of fig. 2) from the first terminal station(101 of fig. 2)(See Paragraph 29, fig. 2) and a second wavelength multiplexed signal(201 of fig. 2) including a second optical signal(2012 of fig. 2) and a second dummy light(211 of fig. 2) from the second terminal station(102 of fig. 2), 
Inoue (US 2011/0311216) does not teaches the receiving terminal station device comprising: 3Application No. 17/355,964Docket No.: 2207946.00422US3 Amendment dated May 17, 2022 Reply to Office Action of February 17, 2022 a demultiplexer configured to demultiplex an output light transmitted from the optical add- drop multiplexer, the output light includes the first optical signal, at least a part of the first dummy light, the second optical signal, and at least a part of the second dummy light; and a receiver configured to receive the first optical signal and the second optical signal demultiplexed from the output light, wherein a wavelength arrangement of the first dummy light is different form a wavelength arrangement of the second dummy light, and a light spectrum width of the first dummy light is different form a light spectrum width of the second dummy light.
Nashimoto et al.(US 2012/0243879 ) teaches the receiving terminal station device comprising: a demultiplexer configured to demultiplex an output light transmitted from the optical add- drop multiplexer(See Paragraph 60, fig. 2,3 i.e. the receiving terminal station device(230 of fig. 2) comprising: a demultiplexer(233,235 of fig. 2) configured to demultiplex an output light(310,350) transmitted from the optical add- drop multiplexer(231 of fig. 2)), the output light includes the first optical signal, at least a part of the first dummy light, the second optical signal, and at least a part of the second dummy light(See Paragraph 82,85, fig. 3 i.e. the output light includes the first optical signal(311), at least a part of the first dummy light(312,313), the second optical signal(351), and at least a part of the second dummy light(352,353)); and a receiver configured to receive the first optical signal and the second optical signal demultiplexed from the output light(See Paragraph 65,84, fig. 3 i.e. a receiver which is a multiplexer(234) configured to receive the first optical signal(311) and the second optical signal(351) demultiplexed from the output light).
Grand et al.(US 2005/0152693) further teaches DWDM transmission network can be injected with a first dummy signal that has a different wavelength than a second dummy signal (See Paragraph 27). 
However, the prior art of record fails to teach a optical transmission system comprising:… wherein a wavelength arrangement of the first dummy light is different form a wavelength arrangement of the second dummy light, and a light spectrum width of the first dummy light is different form a light spectrum width of the second dummy light.
Claims 9-12 allowed due to their dependency to allowed claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637